Citation Nr: 1746704	
Decision Date: 10/19/17    Archive Date: 10/31/17	

DOCKET NO.  13-09 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee disorder, to include total knee replacements. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in April 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  In March 2015, the Board remanded the case for additional development and it now returns for further appellate review.


FINDING OF FACT

A bilateral knee disorder, to include total knee replacements, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder, to include total knee replacements, has not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since the Veteran was diagnosed with degenerative joint disease and severe arthritis of the knees prior to undergoing his knee replacements, the provisions of law governing presumptive service connection are applicable and will be addressed herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran contends that he has a bilateral knee disorder as a result of his in-service duties as an electrician/technician, which included going up and down ladders to repair equipment while on board ship.  The Veteran further indicated that he had to squat, bend, and crawl to reach certain areas where equipment needed to be repaired.  He reported experiencing knee pain in service beginning in 1984 that has continued to the present.   

The evidence of record shows that the Veteran currently has a bilateral knee disorder.  Specifically, post-service private treatment records beginning in November 2008 show a longstanding history of degenerative joint disease and severe arthritis of the knees.  The Veteran underwent a total knee replacement on the left knee in September 2009 and on the right knee in January 2010.  Therefore, the Board finds that the Veteran has a current disability of the bilateral knees. 

Moreover, the Veteran's DD 214 clearly shows that his military occupational specialty was a technician.  His service personnel records also document that he spent time aboard ship.  As such, the description of the Veteran's duties requiring him to climb up ladders, squat, bend, etc. is consistent with the circumstances of his service and there is no reason to doubt his credibility.  Furthermore, service treatment records reflect that the Veteran reported left leg pain while running in October 1984.  In February 1988, he was in a motor vehicle accident and suffered contusions to both lower legs.  In August 1988, the Veteran presented with complaints of bilateral knee pain.  The assessment was chondromalacia patellae versus inflammatory arthritis.  On his retirement examination in January 1994, the Veteran's lower extremities were clinically evaluated as normal.  In his contemporaneous medical history, the Veteran indicated that he did not know if he had a "trick" or locked knee.  Consequently, the only remaining inquiry is whether the Veteran's bilateral knee disorder is related to his military service, to include his duties and/or in-service complaints.

In this regard, the Veteran was afforded a VA examination in November 2010; however, as the Board previously determined in the March 2015 remand that the speculative opinion rendered in connection with such examination was inadequate to decide the claim, it will not be further discussed or considered.

Furthermore, as also noted in the March 2015 remand, the Veteran submitted a November 2013 private opinion from his treating physician, Dr. H.G., which stated with a high degree of probability that the Veteran's bilateral knee condition was a direct result of his time on active service.  However, Dr. H.G. provided no rationale for this opinion.  Thus, the opinion is inadequate and does not support an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).   

Therefore, as the opinions of record were inadequate to decide the claim, the Board remanded the matter in March 2015 in order to afford the Veteran a new VA examination so as to determine the nature and etiology of any currently diagnosed bilateral knee disorder, to include total knee replacements.  Such examination was conducted in July 2015, at which time the examiner interviewed the Veteran, reviewed the complete record, and conducted a full examination.  In this regard, the examiner noted that the Veteran reported that his bilateral knee pain began sometime in the 1980s while on active duty.  He further noted the Veteran's reported occupational history and post-service treatment for his knee complaints.  The examiner observed that the Veteran was diagnosed with degenerative arthritis of both knees in November 2008.  He also noted that the Veteran had left knee replacement surgery in September 2009 and right knee replacement surgery in January 2010.  

Thereafter, the VA examiner opined that the Veteran's diagnosed right and left knee disorders were not related to his active service, including his described duties requiring him to climb up and down ladders while stationed on board ships as well as squatting, bending, and crawling.  The examiner indicated that his opinion was based upon a review of the available medical records, medical literature, and clinical experience.  Specifically, he noted that, while the Veteran served on active duty from February 1970 to July 1994, he was only seen on one occasion in August 1988 for transient bilateral knee pain with a provisional diagnosis of chondromalacia patellae versus inflammatory arthritis; however, examination showed full range of motion and no pain or tenderness.  Further, the January 1994 separation examination was silent for any ongoing right and/or left knee issues, and there was no objective evidence of a right or left knee condition that had its onset in military service or shortly after discharge from  military service.

The examiner further noted that the Veteran was diagnosed more than 14 years after discharge from military service in November 2008 with "mild tricompartment degenerative changes, right & left knee" consistent with the natural aging process at age 58.  He also observed that the November 2008 X-rays of the right knee showed an incidental finding of small area of irregular sclerosis distal femoral diaphysis having the appearance of 'probable old bone infract' during the period he did manual labor worked as an engineering technician/repairmen with unknown incidental injuries, which was the most likely reason for such incidental infarction.  The examiner further noted, that per the Veteran's history, as supported by the record, after 2008, his bilateral knee degenerative joint disease progressed and he failed the trial of conservative management, resulting in bilateral total knee replacements with current residuals. 

The Board accords great weight to the July 2015 VA examiner's opinion as it considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.     

The Board also acknowledges the Veteran's statements that his bilateral knee disorder is related to his military service, to include as a result of the wear and tear of such joints due to his in-service duties.  However, the Board finds that the question regarding the potential relationship between the Veteran's current bilateral knee disorders and any instance of his service to be complex in nature. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In this regard, while the Veteran is competent to describe his in-service experiences and current symptomatology, the Board accords his statements regarding the causation of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994). In the instant case, the question of causation of his current bilateral knee disorders involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Therefore, as the Veteran does not have the appropriate medical training and expertise to offer an opinion as to the etiology of his current bilateral knee disorders, the lay assertions in this regard have no probative value. 

The Board has also considered whether service connection is warranted on a presumptive basis, to include on the basis of a continuity of symptomatology.  In this regard, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from active duty service in July 1994.  Furthermore, on the Veteran's retirement examination in January 1994, his lower extremities were clinically evaluated as normal and he indicated that he did not know if he had a "trick" or locked knee.  Additionally, at a VA general medical examination conducted in September 1994, the Veteran's bilateral knees were normal upon clinical evaluation with full range of motion.  Further, while the Board acknowledges the Veteran's report of receiving treatment as early as 1994, but the records are unavailable, the earliest evidence demonstrating a diagnosis of arthritis is dated in November 2008, at which time only mild degenerative joint disease was noted.  Consequently, while the Board has considered the Veteran's statements regarding a continuity of knee symptomatology since service, the contemporaneous evidence fails to demonstrate that arthritis manifested within his first post-service year, or that his reports of knee pain since service have been related to a diagnosis of arthritis within the first post-service year.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for arthritis of the bilateral knees.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.   

Based on the foregoing, the Board finds that a bilateral knee disorder, to include total knee replacements, is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of service discharge.  Therefore, service connection for such disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral knee disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a bilateral knee disorder, to include total knee replacements, is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


